 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES LAWTON,                                    No. 1:17-cv-00737-JDP (HC)
12                       Petitioner,                     ORDER TO SHOW CAUSE WHY THE
                                                         COURT SHOULD NOT DISMISS PETITION
13           v.                                          FOR FAILURE TO PROSECUTE
14    WILLIAM MUNIZ,                                     RESPONSE DUE IN 30 DAYS
15                       Respondent.
16

17          Petitioner Charles Lawton, a state prisoner without counsel, seeks a writ of habeas corpus

18   under 28 U.S.C. § 2254. In December 2017, the court stayed this case to allow petitioner to

19   exhaust his state-court remedies. ECF No. 16. The court also required petitioner to file a status

20   report every ninety days to inform the court of the status of his state-court proceedings. Id. at 6.

21   In August 2018, petitioner informed the court (1) that his habeas petition in state court had been

22   denied based on his failure to support certain facts under penalty of perjury and (2) that petitioner

23   was attempting to remedy that defect. ECF No. 20. About nine months have passed, and

24   petitioner has not informed the court of the status of his state-court proceedings.

25          The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with

26   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

27   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court has duties

28   to resolve disputes expeditiously and to avoid needless burden on the parties. See
                                                        1
 1   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

 2            Here, petitioner has not complied with this court’s order requiring petitioner to file a status

 3   report every ninety days. See ECF No. 16 at 6. Accordingly, the court will require petitioner to

 4   show cause why the court should not dismiss the petition for his failure to prosecute and to

 5   comply with court order. By the deadline set forth below, petitioner must inform the court of the

 6   status of his state-court proceedings. In addition, petitioner must file every court order or opinion

 7   he has received from state court since the stay of this case in December 2017. The court will

 8   assess whether petitioner can still pursue his unexhausted claims in state court, and if appropriate,

 9   issue a new briefing schedule in this case. Petitioner’s failure to comply with this order will

10   result in the dismissal of this case without prejudice.

11            Order
12            1. Petitioner has thirty days from the service of this order to show cause why the court

13               should not dismiss the petition for failure to prosecute and failure to comply with court

14               order.

15            2. Petitioner’s failure to comply with this order will result in the dismissal of the petition.

16
     IT IS SO ORDERED.
17

18
     Dated:      April 12, 2019
19                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22            No. 202
23

24

25

26
27

28
                                                          2
